                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                           UNITED STATES DISTRICT COURT
                                   9                                       NORTHERN DISTRICT OF CALIFORNIA
                                  10

                                  11
                                        JERRY MARTIN MIRANDA,                                                       Case No. 17-04000 BLF (PR)

                                  12                          Plaintiff,                                            ORDER GRANTING PLAINTIFF’S
Northern District of California
 United States District Court




                                                    v.                                                              MOTION FOR EXTENSION OF
                                  13                                                                                TIME TO FILE OPPOSITION
                                  14    R. K. SWIFT, et al.,

                                  15                         Defendants.
                                                                                                                    (Docket No. 51)
                                  16

                                  17              Plaintiff, a California inmate proceeding pro se, filed a first amended civil rights
                                  18   complaint pursuant to 42 U.S.C. § 1983. (Docket No. 40.) The Court screened the
                                  19   amended complaint at Defendants’ request, and directed Plaintiff to file an opposition to
                                  20   Defendants concurrent motion to dismiss. (Docket No. 43.) Plaintiff has filed a motion
                                  21   requesting an extension of time to file an opposition because he was transferred to another
                                  22   institution. (Docket No. 51.)
                                  23              Having shown good cause, Plaintiff’s motion is GRANTED. Plaintiff shall file an
                                  24   opposition no later than December 30, 2018. Defendants shall file a reply within
                                  25   fourteen (14) days after Plaintiff’s opposition is filed. This being Plaintiff’s third request
                                  26   for an extension of time, no further extensions shall be granted.
                                  27
                                       Order Granting Plaintiff’s Motion for Extension of Time to File Opposition
                                  28   p:\pro-se\blf\cr.17\04000miranda_eot4-opp.docx
                                   1             This order terminates Docket No. 51.
                                   2             IT IS SO ORDERED.
                                   3   Dated: December 10, 2018                                      ________________________
                                   4                                                                 BETH LABSON FREEMAN
                                                                                                     United States District Judge
                                   5

                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27   Order Granting Mot. for Ext. of Time to File Opposition
                                       P:\PRO-SE\BLF\CR.17\04000Miranda_eot4-opp.docx
                                  28                                                             2
